DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/14/2022. Applicant's submission filed on 02/14/2022 has been entered. Accordingly, claims 1, 3, 5, 7, 9, 11, 13, and 15-22 remain pending, claims 1 and 19 have been amended, claims 23-26* have been added, and claim 27* has been added simultaneously withdrawn, and claims 3, 5, 7, 9, 11, 13, 15-18, and 20-22 have previously been withdrawn. 
*Newly presented claims 23-27 are subject to a restriction requirement as outlined below.
Response to Arguments
Rejections made under 35 USC 103
Applicant's arguments filed 02/14/2022 with respect to claims 1 have been fully considered but they are not persuasive. 
Applicant argues in the first-second paragraphs on page 10
“Hongou teaches an ultrasound diagnosis apparatus that performs beam-forming by adding signals from multiple ultrasound transducers for each subarray. At the time of beam- forming, the ultrasound diagnosis apparatus performs aperture control in units of ultrasound transducers. That is, Hongou merely teaches performing aperture control in units of ultrasound transducers by interrupting the transmission of the reception signal at the delay circuit by controlling the transmission of the reference signals. See, for example, paragraphs 52 and 56 of Hongou. 
Thus, Hongou is irrelevant to stopping a supply of clock signals to delay calculators in a transmission beam former.”

In response to applicant's argument that Hongou teaches aperture control units in ultrasonic transducers, the fact that applicant has recognized another advantage of aperture control to allow for focusing of the ultrasound beam to a desired focus point inside the subject which would flow naturally which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In support, applicants also discloses focusing the ultrasound beam to a particular point in the subject as described in [0004] which discloses calculating the delay corresponding to the distance between each of the ultrasound transducers and a focal point so that phases of the transmitted ultrasound waves are aligned at a predetermined focal point in the subject. 
In additional response to the fact that applicant has recognized one of the many features disclosed by Hongou which includes aperture control in no way diminishes nor renders other teachings of Hongou to be “irrelevant” to stopping a supply of clock signals to the delay calculators in the transmission beam former. Further, it is noted that while claim 1 requires the clock generator being further configured to stop the supply of the clock to the plurality of delay calculators, the specific features upon which applicant relies in their argument, i.e., “stopping a supply of clock signals” to the “delay calculators in a transmission beam former” (emphasis added), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in the specific case regarding applicant’s argument for the limitation “stopping a supply of clock signals to delay calculators in a transmission beam former”.  Accordingly, in applicant’s elected embodiment illustrated in FIGS. 1-4, and as described in [0049]-[0051], [0054], specifically, as illustrated in FIG. 2, a single arrow originating the left side of the clock generator 111 and pointing to the left side of the figure indicates that “all the delay calculators are simultaneously supplied with a [single] transmission clock” and when the supply of the singular transmission clock is stopped so that the singular transmission clock is stopped “at the same time for all the delay calculators.”. Also see FIG. 4, with specific attention directed to steps ST2 and ST8 in FIG. 4. 
Applicant argues in the third paragraph on page 10 
 “As Hongou has nothing to do with stopping the supply of clock signals to the delay calculators in the transmission beam former, Hongou fails to teach or even suggest a transmission beam former configured to generate a transmission pulse including a clock generator configured to generate the clock to be supplied to the plurality of delay calculators and the plurality of pulse generators, wherein the clock generator is configured to: being triggered by reception of transmission completion signals from all the plurality of pulse generators, stop the supply of the clock to the plurality of delay calculators during the reception period of echo signals from the plurality of ultrasound transducers; and cause the plurality of delay calculators to wait for operation until the clock generator receives a transmission synchronization signal.”

In response, it is noted that applicant has defined the transmission beamformer 11 in applicant’s invention as including a clock generator, a delay calculator, and a pulse generator (see FIGS. 1-2 and disclosure found in [0027] of the PG Pub for the present application).  Applicant also defines in [0040] the “transmission beam former” as a “circuit that calculates a delay corresponding to the distance between each of ultrasound transducers and a focal point such that the phases of ultrasound waves transmitted from the ultrasound transducers to the subject are aligned at a predetermined focal point in the subject and generates a transmission pulse to which the delay is added” (emphasis added). Similarly, [0020] of Hongou which discloses the transmission circuit comprises the following structures not illustrated which include a clock generator, a divider cycle, a transmission delay circuit, and a pulser (disclosed as not being shown in the figures) and in [0057]-[0058] discloses the necessary delay is calculated based on the distance between a transducer and a focal point inside the subject for each transducer comprising the ultrasound transducer group. Therefore, it is one of skill in the art understands that Hongou uses a different term to describe the overall structure of a beam former than what applicant has used, both the term used by Hongou and the applicant are synonyms since they both are comprised of the same structures which perform the same functions. Accordingly, one of skill in the art recognizes that the transmission circuit 10 of Hongou is a beam former and thus reads on the transmission beamformer imitation as claimed by the applicant.
Election/Restrictions
Claims 23-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/17/2020.
It is also noted that the subject matter of nonelected species corresponds to a separate invention from that of the elected invention and the invention of nonelected species 2 is not disclosed by the applicant as being usable together with the elected invention. Accordingly, previously applicant withdrew, without traverse in their response filed on 04/17/2020, all claims filed prior which recited the subject matter of the nonelected invention and nonelected species –of which applicant now recites in newly presented claimed 23-27.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph [0049] describes FIGS. 1 as illustrating clock generator 111, however clock generator 111 is not illustrated in FIG. 1 and is instead illustrated in FIG. 2 which appears to be described in this paragraph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “a plurality of transmitting circuits configured to supply a plurality of ultrasound transducers with transmission pulses received from the transmission beam former as drive signals” in lines 3-6, support could be found for transmitting circuit supplies the transmission pulse received from the transmission beam former as a drive signal to the ultrasound transducers (see abstract, [0024], [0029], [0037), the transmission pulse being a drive signal applied from the transmitting circuit to the ultrasound transducers (see [0026], [0027]). However, support could not be found for the transmission pulse received from the transmission beam former being the drive signals in plural. By reciting the transmitting circuit(s) in the plural form, it conveys meaning to one of skill in the art that each of the plurality of transmitting circuits are independently controlled, each with a corresponding drive signal of a plurality of drive signals determined from separate mutually exclusive delay times, and rather than a single drive signal controlling the plurality of different transducers for each a delay is determined based off of that common drive signal as described by in the applicant’s disclosure in [0027]-[0028]. If there were a plurality of drive signals for each of the corresponding transducers, the delay calculator would have to be in a high-level structure, such as the controller, rather than at the level of the individual transducer. The latter is how the applicant’s invention is constructed as illustrated in applicant’s FIG. 2.  This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 19 is also rejected for reciting the same limitations outlined in the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hongou et al. (US20120310096, hereafter “Hongou”), in view of Nagai et al. (US20170252012, hereafter “Nagai”).
Regarding claim 1, Hongou discloses an ultrasound diagnosis apparatus (“Ultrasound probe and ultrasound diagnosis apparatus” title), comprising:
a transmission beam former configured to generate a transmission pulse (“Although not shown, the transmission circuit 10 comprises a clock generator, a divider cycle, a transmission delay circuit, and a pulser [collectively, beamformer]” [0020]); and
a transmitting circuit configured to supply a plurality of ultrasound transducers with transmission pulses received from the transmission beam former as drive signals (“This rate pulse is provided to the pulser through the transmission delay circuit to generate a high-frequency voltage pulse, and the ultrasound transducer group 11 is driven (mechanically oscillated) by this voltage pulse [drive signal]. Accordingly, ultrasound beams are irradiated from the ultrasound transducer group 11 towards an observation object in accordance with electrical signals transmitted from the transmission circuit 10” [0020]), wherein
supply of a clock necessary for generation of the transmission pulse is stopped during a reception period of echo signals from the plurality of ultrasound transducers (“Wherein, when the Aperture growth is controlled, in response to the transmission timing of TGC gate control signals shown in FIG. 4A, the output switching controller 182A preferably controls the disconnection part 151 to pass reception signals flowing on corresponding signal line 11 a. Thus, the output switching controller 182A preferably controls the disconnection part 151 such that, in response to the start of the period T30, reception signals from the transducers included in the region A0 are passed” [0052] and as in an alternate embodiment “the reception delay controller 181A stops the transmission of the reference signals to the delay circuit corresponding to the transducers not included in the aperture” [0058], it would have been obvious to combine the device of the first embodiment with the alternate embodiment stopping supply of a clock necessary for generation of the transmission pulse during the reception period, as the embodiments disclosed by Hongou [0061] can be implemented in other various forms, with various abbreviations and exchanges, and changes can be made within a scope not departing from the essence of the invention, [0020] discloses the clock generator which outputs the clock pulse),
the transmission beam former includes:
a pulse generator configured to generate the transmission pulses to be supplied to the transmitting circuit (“This rate pulse is provided to the pulser through the transmission delay circuit to generate a high-frequency voltage pulse, and the ultrasound transducer group 11 is driven (mechanically oscillated) by this voltage pulse. Accordingly, ultrasound beams are irradiated from the ultrasound transducer group 11 towards an observation object in accordance with electrical signals transmitted from the transmission circuit 10” [0020]);
a delay calculator configured to calculate a delay to be added to each transmission pulse (see FIG. 3A in T1 where pulse waves for each transducer are determined by dividing into a period for which the ultrasound waves are transmitted and the period during which the ultrasound waves are received, [0028] see the reception delay controller 181 in FIG. 2); and
a clock generator configured to generate the clock (see [0020] within the transmission circuit 10 in Fig. 1, the clock pulse generated by the clock generator is reduced the divider, while it is not clear if the delay calculator directly uses the clock used by the pulse generator, it would be obvious to use a single clock signal to establish a frequency signal for the whole circuit) to be supplied to the delay calculator and the pulse generator (see in FIG. 4B time period [clock] T30 where TGC gate controller only transmits control signals to the gate circuit corresponding to region A0 are amplified input to the delay circuit group), and
the clock generator is further configured to:
stop the supply of the clock to the delay calculator and the pulse generator during the reception period of echo signals from the ultrasound transducer (see in FIG. 4B TGC gate controller disconnects signals from other transducers outside this region, it would be obvious to stop operation of the delay calculator and pulse generator since doing so in a digital system will effectively halt operation of the system that is operating on a common clock), the transmission circuit disclosed by Hongou is not explicitly disclosed as being a plurality of transmission circuits,  nor is the pulse generator and the delay calculator expressly disclosed as being a plurality of pulse generators and a plurality of delay calculators. The clock generator disclosed by Hongou is not explicitly disclosed as being further configured to being triggered by reception of transmission completion signals from all the plurality of pulse generators, and cause the plurality of delay calculators and the plurality of pulse generators to wait for operation until the clock generator receives a transmission synchronization signal.
However, in the same field of endeavor, Nagai teaches a plurality of transmission circuits ([0042], [0045] each of the plurality of ultrasound transducers illustrated as element 13 in FIG. 2 has a respective transmission-wave generation circuit 100 of the plurality of transmission-wave generation circuits 100 as illustrated in FIG. 2),
plurality of pulse generators (see plurality of pulse generators illustrated as waveform generators 103 in FIG. 2, [0043], [0046] each transmission wave transmitted in part by a waveform generator is a transmission pulse having predetermined pulse length T),
a plurality of delay calculators (see plurality of delay calculators illustrated as setting circuits 104 in FIG. 2, [0045]-[0046] so that each transmission wave is delayed on the basis of the parameters related to a waveform of each transmission wave and the delay time held by each setting circuit 104 of each of the transmission-wave generation circuits 100. The delay time which has been transmitted from the setting control circuit 203 to each of the calculated delay times to the setting circuit 104)
a clock generator (202 in FIG. 2) being configured to 
being triggered by reception of transmission completion signals from all the plurality of pulse generators, stop the output from the pulse generators and delay calculators ([0043] as seen in FIG. 3, until a transmission is complete for a particular channel of a respective ultrasound transducer, the transmission waves are delayed for the pulse generators and delay clocks for the next channel), and
cause the plurality of delay calculators and the plurality of pulse generators to wait for operation until the clock generator receives a transmission synchronization signal ([0043]-[0045] each of the delay calculators 104 temporarily holds the received delay times before being passed to the pulse generators 103 arranged in the subsequent stage for each respective channel of each transducer so that once the transmission waveform is generated by each pulse generator 103, the transmission waveform will have been generated from the respective delay time which had been temporarily held by the setting circuit 104. Therefore, as the delay calculators are located before the pulse generators in the signal path for transmission parameters sent from the clock control circuit and the settings control circuit, it would understood by one of skill in the art that by the delay calculators 104 temporarily holding the delay time for each transducer, the operation of the pulse generators 103 is also temporarily held. The delay times which are temporarily held by the delay calculators 104 had been received once the delay time has been calculated and output by the setting control circuit 203. Each of the delay times are different for each transducer. It is from each of these delay times for each respective transducer and each corresponding transmission channel, that each of the transmission waves is delayed from a reference position of a signal synchronized with a pulse repetition cycle by the delay time different for each of the transducers as calculated by the setting control unit 203 and then subsequently output to the pulse generators 103 and the delay calculators 104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Hongou with the plurality of transmission circuits, pulse generators, delay calculators and the clock generator being configured to be triggered by reception of transmission completion signals from all the plurality of pulse generators, and to cause the plurality of delay calculators and the plurality of pulse generators to wait for operation until the clock generator receives a transmission synchronization signal as taught by  Nagai in order the ultrasonic apparatus to independently and dynamically controls each of the components of each of the transmission-wave generation circuits at a timing different for each channel such that each of transmission waves is generated by being adapted to a delay time different for each channel  ([0050], [0054]-[0057] of Nagai).
Regarding claim 19, Hongou discloses an ultrasound probe (“Ultrasound probe and ultrasound diagnosis apparatus” title), comprising:
a transmission beam former configured to generate a transmission pulse (“Although not shown, the transmission circuit 10 comprises a clock generator, a divider cycle, a transmission delay circuit, and a pulser [collectively, beamformer]” [0020]); and
a transmitting circuit configured to supply a plurality of ultrasound transducers with the transmission pulses received from the transmission beam former as a drive signal (“This rate pulse is provided to the pulser through the transmission delay circuit to generate a high-frequency voltage pulse, and the ultrasound transducer group 11 is driven (mechanically oscillated) by this voltage pulse [drive signal]. Accordingly, ultrasound beams are irradiated from the ultrasound transducer group 11 towards an observation object in accordance with electrical signals transmitted from the transmission circuit 11” [0020]), wherein
supply of a clock necessary for generation of the transmission pulses is stopped during a reception period of echo signals from the plurality of ultrasound transducers (“Wherein, when the Aperture growth is controlled, in response to the transmission timing of TGC gate control signals shown in FIG. 4A, the output switching controller 182A preferably controls the disconnection part 151 to pass reception signals flowing on corresponding signal line 11 a. Thus, the output switching controller 182A preferably controls the disconnection part 151 such that, in response to the start of the period T30, reception signals from the transducers included in the region A0 are passed” [0052] and as in an alternate embodiment “the reception delay controller 181A stops the transmission of the reference signals to the delay circuit corresponding to the transducers not included in the aperture” [0058], it would have been obvious to combine the device of the first embodiment with the alternate embodiment stopping supply of a clock necessary for generation of the transmission pulse during the reception period, as the embodiments disclosed by Hongou [0061] can be implemented in other various forms, with various abbreviations and exchanges, and changes can be made within a scope not departing from the essence of the invention)
the transmission beam former includes:
a pulse generator configured to generate the transmission pulses to be supplied to the transmitting circuit (“This rate pulse is provided to the pulser through the transmission delay circuit to generate a high-frequency voltage pulse, and the ultrasound transducer group 11 is driven (mechanically oscillated) by this voltage pulse. Accordingly, ultrasound beams are irradiated from the ultrasound transducer group 11 towards an observation object in accordance with electrical signals transmitted from the transmission circuit 10” [0020]);
a delay calculator configured to calculate a delay to be added to each transmission pulse (see FIG. 3A in T1 where pulse waves for each transducer are determined by dividing into a period for which the ultrasound waves are transmitted and the period during which the ultrasound waves are received); and
a clock generator configured to generate the clock (see [0020] within the transmission circuit 10 in Fig. 1, the clock pulse generated by the clock generator is reduced the divider, while it is not clear if the delay calculator directly uses the clock used by the pulse generator, it would be obvious to use a single clock signal to establish a frequency signal for the whole circuit) to be supplied to the delay calculator and the pulse generator (see in FIG. 4B time period [clock] T30 where TGC gate controller only transmits control signals to the gate circuit corresponding to region A0 are amplified input to the delay circuit group), and
the clock generator is further configured to stop the supply of the clock to the delay calculator and the pulse generator during the reception period of echo signals from the ultrasound transducer (see in FIG. 4B TGC gate controller disconnects signals from other transducers outside this region, it would be obvious to stop operation of the delay calculator and pulse generator since doing so in a digital system will effectively halt operation of the system that is operating on a common clock), the transmission circuit disclosed by Hongou is not explicitly disclosed as being a plurality of transmission circuits,  nor is the pulse generator and the delay calculator expressly disclosed as being a plurality of pulse generators and a plurality of delay calculators. The clock generator disclosed by Hongou is not explicitly disclosed as being further configured to being triggered by reception of transmission completion signals from all the plurality of pulse generators, and cause the plurality of delay calculators and the plurality of pulse generators to wait for operation until the clock generator receives a transmission synchronization signal.
However, in the same field of endeavor, Nagai teaches a plurality of transmission circuits ([0042], [0045] each of the plurality of ultrasound transducers illustrated as element 13 in FIG. 2 has a respective transmission-wave generation circuit 100 of the plurality of transmission-wave generation circuits 100 as illustrated in FIG. 2),
plurality of pulse generators (see plurality of pulse generators illustrated as waveform generators 103 in FIG. 2, [0043], [0046] each transmission wave transmitted in part by a waveform generator is a transmission pulse having predetermined pulse length T),
a plurality of delay calculators (see plurality of delay calculators illustrated as setting circuits 104 in FIG. 2, [0045]-[0046] so that each transmission wave is delayed on the basis of the parameters related to a waveform of each transmission wave and the delay time held by each setting circuit 104 of each of the transmission-wave generation circuits 100. The delay time which has been transmitted from the setting control circuit 203 to each of the calculated delay times to the setting circuit 104)
a clock generator (202 in FIG. 2) being configured to 
being triggered by reception of transmission completion signals from all the plurality of pulse generators, stop the output from the pulse generators and delay calculators ([0043] as seen in FIG. 3, until a transmission is complete for a particular channel of a respective ultrasound transducer, the transmission waves are delayed for the pulse generators and delay clocks for the next channel), and
cause the plurality of delay calculators and the plurality of pulse generators to wait for operation until the clock generator receives a transmission synchronization signal ([0043]-[0045] each of the delay calculators 104 temporarily holds the received delay times before being passed to the pulse generators 103 arranged in the subsequent stage for each respective channel of each transducer so that once the transmission waveform is generated by each pulse generator 103, the transmission waveform will have been generated from the respective delay time which had been temporarily held by the setting circuit 104. Therefore, as the delay calculators are located before the pulse generators in the signal path for transmission parameters sent from the clock control circuit and the settings control circuit, it would understood by one of skill in the art that by the delay calculators 104 temporarily holding the delay time for each transducer, the operation of the pulse generators 103 is also temporarily held. The delay times which are temporarily held by the delay calculators 104 had been received once the delay time has been calculated and output by the setting control circuit 203. Each of the delay times are different for each transducer. It is from each of these delay times for each respective transducer and each corresponding transmission channel, that each of the transmission waves is delayed from a reference position of a signal synchronized with a pulse repetition cycle by the delay time different for each of the transducers as calculated by the setting control unit 203 and then subsequently output to the pulse generators 103 and the delay calculators 104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Hongou with the plurality of transmission circuits, pulse generators, delay calculators and the clock generator being configured to be triggered by reception of transmission completion signals from all the plurality of pulse generators, and to cause the plurality of delay calculators and the plurality of pulse generators to wait for operation until the clock generator receives a transmission synchronization signal as taught by  Nagai in order the ultrasonic apparatus to independently and dynamically controls each of the components of each of the transmission-wave generation circuits at a timing different for each channel such that each of transmission waves is generated by being adapted to a delay time different for each channel  ([0050], [0054]-[0057] of Nagai).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
                                                                                                                                                                                                    /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793